Title: To James Madison from Soliman Melimeni, 18 March 1806
From: Melimeni, Soliman
To: Madison, James


                    
                        Health
                        Sir
                        City of Washington March 18th: 1806
                    
                    In answer to your letter of yesterday, I have the honor to inform you, that no peace between the United States of America & the Regency of Tunis, can be ever permanent, until the Government of said States, conform to

the custom practised by other christian powers of the same magnitude, & occasionally make presents of military stores to the Regency of Tunis: my proposal relative to your sending some articles of that description by the Xebeque, when return’d to his Excellency my Master, proceeded from my great desire to promote a good understanding between him, & his Excellency the President; in hopes that in the fluctuation of human events, something might intervene to render the parties more propitious to each others views, & to thus prevent a war.
                    As those terms have been rejected, by his Exy. the President; I have now the honor to propose, & if accepted will conclude, a Truce between the parties, for the term of one year, to commence from my arrival at Tunis, as it is my wish to prevent our respective governments from deciding precipitately upon an affair of so much importance, & which may involve consequences at present incalculable by both parties; but if his Exy. the President thinks that the period of one year is too long to be allow’d for discussion, & wishes a final decision to be made immediately after my arrival at Tunis, I am instructed to inform you that the term may be reduced to one month, to commence in like manner, leaving the choice of either, entirely at the option of his Excellency the President of the United States.
                    By the letter of credence which I had the honor to present to his Excellency the President immediately after my arrival in this City, you will be inform’d that my Master has vested me with full power to transact all his concerns at this Court, & has promised to ratify whatever arrangment I may think proper to make in his name, with his Exy. the President, consequently the measures you propose to take in the Mediterranean, for ascertaining from the Bashaw himself, whether he means war or peace is superfluous, as it can be ascertain’d here on the spot, & I presume that the subject of this communication will remove every doubt from the Presidents mind relative to Hamouda Bashaws intentions.
                    Whether a Truce should be concluded for one, or for twelve months, I respectfully request his Excellency the President to have the goodness to mention the period in his letter to the Bashaw of Tunis, which I hope to have the honor to bear, in answer to one I deliver’d to him on my arrival, & that a duplicate of any agreement that may take place, sign’d & seal’d by the contracting parties, may be enclosed therein, in order to prevent the possibility of misunderstanding each other.
                    With heartfelt regret I shall leave this Country while our affairs wear so inauspicious a complexion; but I am bound to obey the commands of my Master: what depended upon me I have already done, at present nothing remains but to await the event. I have the honor to be very respectfully Sir Your Obnt. Servt.
                    
                        [Arabic signature and seal]
                    
                 